Title: To George Washington from Charles-Louis de Montesquieu, 25 April 1785
From: Montesquieu, Charles-Louis de Secondat, baron de La Brède et de
To: Washington, George



General,
Paris 25th April—1785

I recieved at Paris, the letter Your Excellency did me the honor of addressing to me, in behalf of Mr Ridout —I regret much, I was not at Bourdeaux, at the time he arrived there—But, if he passes any time there, I shall still have the pleasure of seeing him; and making him acquainted with my friends—I have written to my Father, to make amends for my absence from Boudeaux, by being as useful as possible to Mr Ridout—But I have to lament, from his great age, and unhappy loss of sight, he cannot be so serviceable to him, as I would wish him to be; and, as he will himself wish to be, on the reciept of my letter —Your Excellency’s remembrance of me, flatters me much—I shall never forget the kindnesses with which I have been loaded by you. It will ever be a new source of pleasure to me, to call to mind, the time I have spent, near the greatest,

and, most virtuous man of his Age. I beg you will not consider this as flattery—it is the real sentiment of my heart; and, I have not renounced the hope of again seeing America, and admiring the Author of her liberties.
I shall depart for Metz, about May, to my Regiment; where, I shall often with my Officers, drink to your Excellency’s health—All who have been under your orders in America, would get drunk with pleasure to this toast. We all love, and respect you—Such is the effect of Virtue. She maintains her empire over all men, notwithstanding their profligacy, and corruption.
It will not be in my power to be at Bourdeaux, ’till October; when I shall have the pleasure of conversing with Mr Ridout about you—But, I percieve, my letter is already too long; and that I ought not to trespass so much, even on your leasure. I beseech you to be persuaded of the respect, and unalterable attachment, with which, I am General, Your very Humble & Ob[edie]nt servant

Montesquieu.

